Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/22 has been entered.
Response to Arguments
This Office Action is in response to the amendment submitted on 06/07/22. Claims 1-8 and 18 are currently pending in the application, with claims 9-17 having being cancelled.  Accordingly, claims 1-8 and 18 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
	Given that applicant has amended the claims and deleted the lack of antecedent basis from the claims, the 112(b) rejection of claims 3-9 is now moot.  Consequently, the 112(b) rejection of claims 3-9 is hereby withdrawn.

Given that applicant has amended the claims to now provide a clearer definition for A and proper ring attachment and light of applicant’s amendment of claim 3 to now recite the specific catalyst and condensing agent used in the various synthesis steps of claim 3, the 112(b) rejection of claims 1-12 and 15-17 is now moot.  Consequently, the 112(b) rejection of claims 1-12 and 15-17 is hereby withdrawn.

Given that applicant has amended claims 1 and 3 to now properly define R11, the 112(a) rejection over lack of written description of claims 1-2, 8-12, and 15-17 is now moot.  Consequently, the 112(a) rejection of claims 1-2, 8-12, and 15-17 is hereby withdrawn.
Given that applicant has amended the claims and have deleted “polymorphs and solvates” from the compounds of formula (I) and given that applicant has amended claim 8 to commensurate in scope, the 112(a) scope of enablement rejection of claims 1, 81-11, and 15-17 is now moot.  Consequently, the 112(a) rejection of claims 1, 8-11, and 15-17 is hereby withdrawn.  

For the foregoing reasons, the rejections of record are hereby withdrawn.  However, in view of applicant’s amendment the following 112(b) and 112 (d) Non-Final rejections are being made.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically claim 2 recites a first, a second, and a third compound that lacks a required component “L” as required in formula (I).  As can be observed in formula (I) an amino group is directly attached to the indazole ring and on the other side of L is an oxo group attached to a bold wedged CH2 group which is ten attached to a CH-NH2 group.  As can be noticed in claim 2, the first 3 compounds only contain said NH2 group and oxo-bold wedged line and no L is present in between.  Since L is required to be present in formula (I) and given that claim 2 depends from claim 1, the examiner contends that claim 2 is not further limiting the scope of claim 1.  Applicant may therefore cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicant(s) regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-8 and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Firstly, independent claim 1 recites that “the left side of A is the side bounded to  the ring substituted by R3 and R4”. Said recitation lack antecedent basis as no prior reference wade about any “left side” or any “side bounded” or “any ring” in particular.  The examiner requests that applicant uses symbols such as “-“ to attach at the site at which A is to be attached to phenyl ring possessing substituents R5 and R6.  

Additionally, the Examiner contends that the definition of L requires Cm and O to be placed in a parenthesis as nowhere in the specification was a compound containing L as O only.  Specifically, when m is 0; n is 0; and q is 0, the only remaining element in definition of L is “O”.  Yet, none of the compounds delineated in the claims and/or the specification envisaged compounds wherein L is solely Oxygen.  As a result, appropriate correction needs to be made.   
Finally, the recitation of “the presence of a catalyst” in claim 3, line 5 (i.e. suggestion to “with a catalyst and a condensing agent present”; the recitation “the presence of a catalyst and condensing agent” in step (c), claim 3, line 18; and the recitation “ a protecting group-containing an intermediate compound 3” (i.e. suggestion to delete “an”) in claim 3, line 19.
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/19/2022